Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
 
	This is in response to the Amendment dated August 11, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 54-61 drawn to an invention nonelected without traverse in the reply filed on October 1, 2020. 

Claim Rejections - 35 USC § 112
Claims 42-53 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 42-53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 42-43, 45-47, 49 and 51 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031).	Regarding claim 42, JP ‘226 teaches a method of preparing a palladium-gold alloy layer on a vanadium or vanadium alloy gas separation membrane, comprising: 
• providing a nonporous vanadium or vanadium alloy gas separation membrane having a coating surface (= in such a hydrogen permeable membrane, the metal layer may contain an element selected from vanadium (V), niobium (Nb), and tantalum (Ta)) [ƿ [0008], lines 77-78]; and 
• electrodepositing (= electroplating) [ƿ [0040], lines 460-463] said coating surface (= the catalyst layer 224 is provided on the entire surface in contact with the reformed gas) [ƿ [0048], lines 578-580], and 
wherein said electrodepositing is conducted for a period of time sufficient to deposit a layer (= is formed to have a thickness of, for example, 0.1 to 1 μm) [ƿ [0040], lines 464-465] of palladium-gold alloy on the coating surface (= the catalyst layer 24 includes one or more metals 

including palladium (Pd) and gold (Au)) [ƿ [0036], lines 417-421], 
thereby producing a nonporous vanadium or vanadium alloy gas separation membrane (= in such a hydrogen permeable membrane, the metal layer may contain an element selected from vanadium (V), niobium (Nb), and tantalum (Ta)) [ƿ [0008], lines 77-78] coated with said palladium-gold alloy layer (= the catalyst layer 24 includes one or more metals including palladium (Pd) and gold (Au)) [ƿ [0036], lines 417-421].
The method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose the following:
a.	Wherein the surface roughness of said layer of palladium-gold alloy deposited on said coating surface is manipulated through at least one of: temperature of the aqueous electroplating solution, current density, or agitation of the aqueous electroplating solution, to create an outer surface of said layer of palladium-gold alloy having a lightness of less than 50 measured using a Konica Minolta CR-400 Chroma Meter or a HunterLab MiniScan EZ.
JP ’226 teaches electroplating a palladium gold alloy catalyst layer (ƿ [0036], lines 417-421; and ƿ [0040], lines 460-463).
Moon teaches electroplating (col. 2, lines 1-8) a palladium gold alloy (col. 2, lines 12-14).
A substrate to be plated and an anode are immersed in the plating composition thus obtained, and then a current of 0.5 to 1.5 ASD (Ampere per Square Decimeter), more preferably 0.7 to 1.0 ASD, is applied across the substrate and the anode, while maintaining the temperature of the composition at 30o to 40o C., more preferably at 30o C., and preferably stirring the plating composition (col. 4, lines 20-26).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface roughness of said layer of 

palladium-gold alloy deposited on said coating surface described by JP ‘266 with wherein the surface roughness of said layer of palladium-gold alloy deposited on said coating surface is manipulated through at least one of: temperature of the aqueous electroplating solution, current density, or agitation of the aqueous electroplating solution, to create an outer surface of said layer of palladium-gold alloy having a lightness of less than 50 measured using a Konica Minolta CR-400 Chroma Meter or a HunterLab MiniScan EZ because maintaining the temperature of the composition and stirring the plating composition are manipulations of the plating composition in the electroplating of a palladium gold alloy. The discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). 
	When the maintaining the temperature of the composition and stirring the plating composition recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed or inherent in the prior art. 
	The JP ‘226 combination teaches a similar method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	b.	Wherein the electrodepositing is with an aqueous electroplating solution comprising a soluble palladium compound and a soluble gold complex, wherein the ratio of gold to palladium in the solution is from 5 to 40%.
JP ’226 teaches electroplating a palladium gold alloy catalyst layer (ƿ [0036], lines 417-421; and ƿ [0040], lines 460-463).
	Moon teaches electroplating (col. 2, lines 1-8) a palladium gold alloy (col. 2, lines 12-14).
	Moon teaches an aqueous (= in water) [col. 4, line 13] electroplating solution comprising a soluble palladium compound (= a palladium salt) [col. 2, lines 27-35] and a soluble gold complex (= a gold compound) [col. 2, lines 36-45].
	In accordance with one aspect of the invention, there is provided a palladium alloy plating composition comprising 4 to 20 g/l of palladium ion, 0.3 to 2.0 g/l of gold ion, 5 to 100 g/l of a conductive salt and 0.5 to 20 g/l of a complexing agent (col. 1, lines 63-67).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodepositing described by JP ‘226 with wherein the electrodepositing is with an aqueous electroplating solution comprising a soluble palladium compound and a soluble gold complex because a palladium alloy plating 

composition comprising a palladium salt and a gold compound electrodeposits a palladium gold alloy.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	As to “wherein the ratio of gold to palladium in the solution is from 5 to 40%,”
	Moon teaches that:
	The novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients, and optionally an additional alloying metal selected from the group consisting of nickel, cobalt, copper, tin, selenium, tungsten, molybdenum and titanium. In accordance with the present invention, it has been unexpectedly found that using a selected range of the ratio of the palladium and gold, and a suitable complexing agent and a conductive salt remarkably enhances the stability of the plating composition as well as the solderability and flexibility of a plated substrate (col. 2, lines 12-22).

A lead frame (Motorola 14 Lead SOIC) was plated with 1L of the resulting plating composition at a current of 1.0 ASD to give a glossy light grey plating of 70% palladium and 30% gold (col. 5, lines 8-11).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of gold to palladium in the solution described by the JP ‘226 combination with wherein the ratio of gold to palladium in the solution is from 5 to 40% because Moon teaches a palladium alloy plating composition comprising 4 to 20 g/l of palladium ion and 0.3 to 2.0 g/l of gold ion (col. 1, lines 63-66). Using a selected range of the ratio of the palladium and gold would determine the amount of palladium and gold in the electrodeposited alloy, e.g., a plating of 70% palladium and 30% gold.
It has been held that changes in temperature, concentration or both, is not a patentable 

modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 43, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the ratio of gold to palladium in the solution is the w/w % ratio of gold to palladium in the solution and is from 5 to 40 %.
Moon teaches that:
	The novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients, and optionally an additional alloying metal selected from the group consisting of nickel, cobalt, copper, tin, selenium, tungsten, molybdenum and titanium. In accordance with the present invention, it has been unexpectedly found that using a selected range of the ratio of the palladium and gold, and a suitable complexing agent and a conductive salt remarkably enhances the stability of the plating composition as well as the solderability and flexibility of a plated substrate (col. 2, lines 12-22).

A lead frame (Motorola 14 Lead SOIC) was plated with 1L of the resulting plating composition at a current of 1.0 ASD to give a glossy light grey plating of 70% palladium and 30% gold (col. 5, lines 8-11).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of gold to palladium in the 

solution described by the JP ‘226 combination with wherein the ratio of gold to palladium in the solution is the w/w % ratio of gold to palladium in the solution and is from 5 to 40 % because Moon teaches a palladium alloy plating composition comprising 4 to 20 g/l of palladium ion and 0.3 to 2.0 g/l of gold ion (col. 1, lines 63-66). Using a selected range of the ratio of the palladium and gold would determine the amount of palladium and gold in the electrodeposited alloy, e.g., a plating of 70% palladium and 30% gold.
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 45, Moon teaches wherein the electrodepositing step is conducted at least one of: a plating temperature of from 10 and 60 oC (= the temperature of the composition at 30o to 40o C.) [col. 4, lines 24-25]; a pH of between 8 and 9 (= the pH of the composition is adjusted to a range preferably from 5 to 13) [col. 4, lines 29-30]; or a current density of from 1 to 10 x10-2 A/cm2 (= a current of 0.5 to 1.5 ASD (Ampere per Square Decimeter)) [col. 4, lines 

21-23].
Regarding claim 46, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the layer of palladium-gold alloy has a lightness of less than 40 measured using a Konica Minolta CR-400 Chroma Meter or a HunterLab MiniScan EZ.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the JP ‘226 combination teaches a similar method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
 	Regarding claim 47, JP ‘266 teaches wherein the layer of palladium-gold alloy has a purity of at least 99.9% (= the catalyst layer 24 includes one or more metals including palladium 

(Pd) and gold (Au)) [ƿ [0036], lines 417-421].
	Moon teaches wherein the layer of palladium-gold alloy has a purity of at least 99.9% (= the novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients) [col. 2, lines 12-14; and col. 5, lines 10-11: a glossy light grey plating of 70% palladium and 30% gold].
	Regarding claim 49, JP ‘226 teaches wherein the palladium-gold alloy has a thickness of between 100 nm and 5 microns on the coating surface of the vanadium or vanadium alloy gas separation membrane (= is formed to have a thickness of, for example, 0.1 to 1 μm) [ƿ [0040], lines 464-465].
Regarding claim 51, the method of JP ‘226 differs from the instant invention because 
JP ‘226 does not disclose wherein the palladium-gold alloy layer coated nonporous vanadium or vanadium alloy gas separation membrane has a hydrogen permeability of 1 to 5 x10-7 mol/nm/s/Pa0.5 at temperatures between 325 to 350 oC.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the JP ‘226 combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed or inherent in the prior art. 

	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

II.	Claim 44 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-47, 49 and 51 above, and further in view of Zhang-Beglinger et al. (US Patent Application Publication No. 2009/0038950 A1).
	JP ‘226 and Moon are as applied above and incorporated herein.
	Regarding claim 44, Moon teaches wherein the gold complex comprises potassium gold cyanide or sodium gold cyanide (= potassium gold(I) cyanide, potassium gold(III) cyanide) [col. 2, lines 37-39].
	The method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the palladium compound is palladium diamino dinitrite, palladium sulfate, palladium phosphate, a palladium organo sulfonate or a palladium organo phosphonate.
	Moon teaches as a source of palladium, various palladium compounds, preferably in the form of a salt, may be employed (col. 2, lines 23-24).
	Zhang-Beglinger teaches that:
	A wide variety of palladium compounds may be used as a source of palladium in the high speed electroplating methods provided that they are compatible with the high speed process and other bath components. Such palladium compounds include, but are not limited to, palladium complex ion compounds with ammonia as the complexing agent. Such compounds include, but are not limited to, dichlorodiammine palladium (II), dinitrodiammine palladium (II), tetrammine palladium (II) chloride, tetrammine palladium (II) sulfate, tetrammine palladium 

tetrachloropalladate, tetramine palladium carbonate and tetramine palladium hydrogen carbonate. Additional sources of palladium include, but are not limited to, palladium dichloride, palladium dibromide, palladium sulfate, palladium nitrate, palladium monoxide-hydrate, palladium acetates, palladium propionates, palladium oxalates and palladium formates. One or more sources of palladium may be mixed together in the bath. Typically, the ammonia palladium complexes are used in the bath. Sufficient amounts of one or more sources of palladium are added to the bath to provide 10 g/L to 50 g/L of palladium for deposition, or such as from 20 g/L to 40 g/L of palladium (page 2, [0017]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the palladium compound described by the JP ‘226 combination with wherein the palladium compound is palladium diamino dinitrite, palladium sulfate, palladium phosphate, a palladium organo sulfonate or a palladium organo phosphonate because palladium sulfate is also a source of palladium in a palladium alloy plating composition for electroplating a palladium alloy layer.
	Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 48 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-47, 49 and 51 above, and further in view of Raub (“Electroplating of Palladium for Electrical Contacts,” 

Platinum Metals Review (1982 Oct 1), Vol. 26, No. 4, pp. 158-166).
JP ‘226 and Moon are as applied above and incorporated herein.
Regarding claim 48, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the palladium-gold alloy layer has at least one of a bulbous and/or cauliflower shaped morphology, or a microstructure which comprises dendrites.
Moon teaches that:
A substrate to be plated and an anode are immersed in the plating composition thus obtained, and then a current of 0.5 to 1.5 ASD (Ampere per Square Decimeter), more preferably 0.7 to 1.0 ASD, is applied across the substrate and the anode, while maintaining the temperature of the composition at 30o to 40o C., more preferably at 35o C., and preferably stirring the plating composition (col. 4, lines 20-26).

 Although the specific gravity of the plating composition can be varied depending on the plating method, it generally ranges from 10 to 25 Baume. The pH of the composition is adjusted to a range preferably from 5 to 13 (col. 4, lines 27-30).

Raub teaches that the surface of a 10 µm thick layer deposited from a Pd(NH3)4Cl2 solution of pH 8.5 at a current density of 1 A/dm2 and 25oC exhibits a cauliflower-like structure (page 163, Fig. 5).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because depositing from a Pd(NH3)4Cl2 solution of pH 8.5 at a current density of 1 A/dm2 and 25oC exhibits a cauliflower-like structure. 
Moon electrodeposits a palladium alloy using similar plating conditions as Raub.
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 

1950).

IV.	Claim 50 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-47, 49 and 51 above, and further in view of Makrides et al. (US Patent No. 3,350,846).
JP ‘226 and Moon are as applied above and incorporated herein.
	Regarding claim 50, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the palladium-gold alloy layer has a composition of from Pd60Au40 to Pd95Au5.
	Like JP ‘226, Makrides teaches a hydrogen permeable membrane (col. 1, lines 10-15).
Makrides teaches wherein the palladium-gold alloy layer has a composition of from Pd60Au40 to Pd95Au5 (= a palladium-gold alloy, preferably containing about 20-40 percent gold) [col. 5, lines 35-37].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the palladium-gold alloy layer described by JP ‘226 with wherein the palladium-gold alloy layer has a composition of from Pd60Au40 to Pd95Au5 because Pd60Au40 protects the surfaces of the Group V-B metal (vanadium) and hence improves its long term permeability (Makrides, col. 3, lines 18-23).

V.	Claims 52 and 53 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-

47, 49 and 51 above, and further in view of Buxbaum et al. (US Patent No. 5,149,420).
JP ‘226 and Moon are as applied above and incorporated herein. 
Regarding claim 52, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the method further comprises, prior to the electrodeposition step, a cleaning procedure in which the coating surface undergoes at least one of a washing treatment using a solvent, mechanical cleaning, or chemical etching.
	Buxbaum teaches plating palladium on vanadium (col. 2, lines 8-11). 
	Surface oxides are removed from the metal and the surface is roughened by abrading.  This step provides a surface which will accept an adherent plate. Various known roughening means can be used; however, steel wool is preferred for small surfaces which are accessible.  With tubes, a rotating wire brush is used to abrade the inside of the tube (col. 2, lines 37-43).

A detergent can be used to clean the exposed surface. Ultrasound has been suggested to aid the detergent cleaning action. Acid etching can also be used to insure that the surface is clean. The acid etch can be accomplished with electrolysis (i.e. electropolishing) which is preferred (col. 2, lines 44-49).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘226 with wherein the method further comprises, prior to the electrodeposition step, a cleaning procedure in which the coating surface undergoes at least one of a washing treatment using a solvent, mechanical cleaning, or chemical etching because a detergent can be used to clean the exposed surface of vanadium and acid etching can also be used to insure that the surface is clean for plating.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 53, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein said mechanical cleaning comprises abrading said coating surface with an abrasion media to increase the surface roughness to a mean surface roughness (Sa) from above 0.8 micron up to 2.5 microns.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  This limitation is optional since it further limits an optional feature (see claim 52, line 3, “undergoes at least one of”).
	(ii)  Buxbaum teaches that:
Surface oxides are removed from the metal and the surface is roughened by abrading. This step provides a surface which will accept an adherent plate. Various known roughening means can be used; however, steel wool is preferred for small surfaces which are accessible. With tubes, a rotating wire brush is used to abrade the inside of the tube (col. 2, lines 37-43).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical cleaning described by the JP ‘226 combination with wherein said mechanical cleaning comprises abrading said coating surface with an abrasion media because using a rotating wire brush to abrade the inside of a tube removes surface oxides from the metal and the surface is roughened.

	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “to increase the surface roughness to a mean surface roughness (Sa) from above 0.8 micron up to 2.5 microns,” one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the abrading parameters by routine experimentation that would have achieved the desired surface morphology for accepting an adherent plate (MPEP § 2141.03). 
	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

Continued Response
Claim Rejections - 35 USC § 112
I.	Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 

as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46
	lines 2-3, it appears that “a Konica Minolta CR-400 Chroma Meter” is the same as the Konica Minolta CR-400 Chroma Meter recited in claim 42, lines 14-15. However, it is unclear from the claim language as to whether it is. 
	The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

line 3, it appears that “a HunterLab MiniScan EZ” is the same as the HunterLab MiniScan EZ recited in claim 42, line 15. However, it is unclear from the claim language as to whether it is. 
	The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Claim 42
	lines 11-12, recite “temperature of the aqueous electroplating solution”.

Claim 45
	line 3, recites “a plating temperature of from 10 and 60 °C”.

	It appears that the plating temperature is the same as the temperature of the aqueous electroplating solution. However, it is unclear from the claim language as to whether it is. Otherwise, what is their relationship? 

III.	Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 42
	line 12, recites “current density”.

Claim 45
	line 5, recites “a current density of from 1 to 10 x10-2 A/cm2”.

	It appears that the current density of from 1 to 10 x10-2 A/cm2 is further limiting the 

current density. However, it is unclear from the claim language as to whether it is. Otherwise, what is their relationship? 

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
	• Applicant states that none of the references cited in the final Office Action teach or suggest a single step deposition process for depositing a sulfur-tolerant Pd-Au alloy layer or layers a vanadium or vanadium alloy gas separation membrane using a single step deposition process that utilises an electrolytic solution comprising a soluble gold complex and a soluble Pd compound to produce a palladium-gold alloy layer to having a surface roughness which enhances H2 permeability, as reflected in the present claims. 
	In response, JP ‘226 teaches electroplating the catalyst layer (ƿ [0040]) of palladium gold alloy (ƿ [0036]) and Moon teaches electroplating (col. 2, lines 1-8) a palladium gold alloy (col. 2, lines 13-15) in a single step deposition process that utilises an electrolytic solution comprising a soluble gold complex and a soluble Pd compound (col. 8, claim 11).
The JP ‘226 combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 
1950).

	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	• Applicant states that the catalyst layer is generally taught as being applied by various 
techniques, including electrolytic plating, electroless plating, sputtering method, ion plating method, chemical vapor deposition method (CVD), physical vapor deposition method (PVD) and the like. No specific technique is taught as being particularly preferred from this selection. In particular JP ‘226 does not specifically lead a person of ordinary skill in the art (POSA) toward an electrodeposition method, let alone a single deposition electrodeposition method over the other types of methods.
	In response, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 
modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that moreover, JP ‘266 fails to teach or suggest a palladium-gold alloy as recited in the present claims. The teaching of palladium and gold, individually, as a suitable “catalyst,” does not imply that they can be used as sulfur-tolerant Pd-Au alloy, let alone that the Pd-Au alloy can be applied in a single step electrodepositing step.

	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

	• Applicant states that Moon is therefore formulated to produce a uniform bright and shiny coating for good electrical contact purposes. This is corroborated in the Examples of Moon which teach that “a glossy plating” having “uniform solderability and no cracking” is produced (see Moon, Examples 2 to 6).
	In response, present claim 42, lines 5-7, recite “an aqueous electroplating solution comprising a soluble palladium compound and a soluble gold complex, wherein the ratio of gold to palladium in the solution is from 5 to 40%”. 
If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).

	• Applicant state that conversely, as noted at paragraph [025] of the Specification, for gas membranes, hydrogen permeability increases with higher surface area, rough surface finishes. As evidenced by the examples of the present Specification, the Pd-Au coating of the membranes 

have a high surface area and well-adhered to the substrate. This type of catalytic Pd surface can be generally characterised as having a high surface roughness, and a low reflectivity i.e. is dark/ dull - i.e. having a lightness of less than 50 measured using a Konica Minolta CR-400 Chroma Meter or a HunterLab MiniScan EZ as recited in amended claim 42.
	In response, Applicant’s testing of the plating (Applicant’s specification, page 38, Tables 4 and 5) described for its ability to increase hydrogen permeability with higher surface area, rough surface finishes is not commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested was not representative of the overall broadness of what is presently claimed, i.e., the ability to increase hydrogen permeability with higher surface area, rough surface finishes only works for what was specifically tested. 
	It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 USPQ 1320. 

	• Applicant state that that this smooth and shiny coating does not meet the lightness recited in the present claims, and therefore is not suitable for use as a sulfur-tolerant Pd-Au alloy layer or layers on a vanadium or vanadium alloy gas separation membrane. A POSA, following the teachings of Moon, could not have produced a sulfur-tolerant Pd-Au alloy layer or layers on 
a vanadium or vanadium alloy gas separation membrane. Moreover, there is no teaching or suggestion 

in Moon that its palladium alloy plating composition would be suitable for or affect the hydrogen permeability of a vanadium gas separation membrane.
	In response, a process yielding an unobvious product may nonetheless be obvious 
where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP  § 2116.01).

	• Applicant states that therefore, even if a POSA were to “optimize” the ratio of gold to palladium, as alleged in the Office Action, they would do so with an aim to produce smooth and shiny coatings with high brightness that is suitable for the soldering application of Moon, which would not be desirable for the sulfur-tolerant Pd-Au alloy layer for a gas separation membrane as recited in claim 42. It follows, that even if Moon’s electroplating method were incorporated into the teaching of JP ‘226, a sulfur-tolerant Pd-Au alloy layer or layers on a vanadium or vanadium alloy gas separation membrane could not be produced using that combination without further modification.
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

The transitional term “comprising” recited in the claims, which is synonymous with “including”, “containing”, or “characterized by”, is inclusive or open-ended and does not excludes additional, unrecited elements or methods steps (MPEP § 2111.03).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 1, 2021